Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “the first piezoelectric actuator of the motorized adjustment device being arranged entirely within the front plate”, which is not originally disclosed and thus is new matter.
In the remarks filed on October 6, 2022, Applicant argues that support is found in the instant Figure and in paragraph [0017] of the specification as filed which discloses that “[t]he Figure shows a schematic cross-sectional view of an extrusion apparatus with an extrusion head, a semi-finished product guide, a nozzle and a centering device.” Applicant respectfully submits that a Person of Ordinary Skill in the Art (“POSITA”) would understand from the above that the features shown in the Figure to be representative, and that a relevant cut line would be added if the features shown in the Figure were not representative. No cut line is set forth in the Figure, however, so that the features set forth therein are representative.  
The Examiner respectfully disagrees.  It cannot be determined in the instant Figure if the piezoelectric actuators 117 are arranged entirely within the front plate because the cross section of the front plate 109 in a plane perpendicular to the extrusion direction (i.e. perpendicular to the page of the drawing of the instant Figure in a vertical direction of the instant Figure) cannot be determined.  Not all cross sections would result in the piezoelectric actuators 117 being arranged entirely within the front plate.  For example, the cross section can be H-shaped with the piezoelectric actuators located in the spaces between the parallel lines of the H-shape, not arranged entirely within the front plate.  
Applicant also notes that paragraph [0052] of the specification as filed states that “The piezoelectric stack of a piezoelectric actuator is usually accommodated in a housing, where a prestress is in particular applied between housing and a piezo ceramic to prevent the object being driven from creating tensile forces.”  Applicant submits that a POSITA would understand the that piezoelectric actuator 117 of the present invention would be arranged in the front plate 109 (i.e., the housing). No new matter
The Examiner respectfully disagrees.  There is no original disclosure that the “housing” in [0052] is the front plate 109 OR that a piezoelectric actuator is arranged entirely within the front plate 109.  As understood by the Examiner in view of paragraph [0052], the piezoelectric stack of a piezoelectric actuator is usually accommodated in a housing (of the piezoelectric actuator).
The instant Figure is not detailed enough to show that the piezoelectric actuator 117 of the motorized adjustment device is arranged entirely within the front plate 109.  As understood from the specification, the piezoelectric actuators 117 enable movement.  However, the movement is not clear in the instant Figure.  When viewing the instant Figure, if the piezoelectric actuators 117 move into the space wherein the centering ring 115 is movable, it is not clear where the movement of the actuators stops.  The instant Figure appears to show a hole in which various elements are placed, the elements including the alignment ring 115 and the nozzle 111.  If the movement of the actuators 117 stops in the hole, then the actuators would not be arranged entirely within the front plate 109. 
The instant Figure shows that front plate 109 include areas arranged entirely within the front plate 109 which accommodate elements including an alignment ring 115 and a portion of the nozzle 111.  Thus, the scope of claim 11 includes the first piezoelectric actuator being arranged in these areas, which is not originally disclosed and thus is new matter.
Claim 11 recites “the front plate comprising the molding die”.  Thus, the scope of claim 11 includes the first piezoelectric actuator being arranged entirely or even partially within the molding die, which is not originally disclosed and thus is new matter.  The instant Figure does not show the piezoelectric actuators 117 being arranged entirely or even partially within the molding die (nozzle) 111.
Claim 11 recites “the motorized adjustment device comprising a first piezoelectric actuator” and “the motorized adjustment device, via a linear movement generated by the first piezoelectric actuator, acts directly on the molding die.  Thus, the scope of claim 11 includes the first piezoelectric actuator of the motorized adjustment device being arranged entirely within the front plate AND the first piezoelectric actuator acting directly on the molding die, which is not originally disclosed and thus is new matter.  The instant Figure does not show piezoelectric actuators 117 being arranged entirely within the front plate 109 AND acting directly on the molding die (nozzle) 111.  The instant Figure shows piezoelectric actuators 117 acting directly on the alignment ring 115.
Claims not listed above are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-13 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrikson et al. (US 3,581,343) in view of Tonsi et al. (US 5,286,183), Swanson et al. (US 2002/0158357) and Reifenhauser et al. (US 4,594,063).
Henrikson et al. (US 3,581,343) discloses an extrusion apparatus to sheathe wires, semi-finished products for cables, or stranded wires (abstract; col. 5, lines 17-26; figs. 1-5), the extrusion apparatus comprising:
a molding die 14;
an extrusion head comprising a head casing 4 and a semi-finished product guide 8, 28, 36, 46 which comprises an aperture 20, the semi-finished product guide and the molding die 14 being arranged with respect to each other so that a molding compound can be formed into an extruded molded product through the aperture 20 of the semi-finished product guide via the molding die 14 (col. 3, line 14, to col. 4, line 12); and
a front plate 12 arranged on the extrusion head (i.e., on the head casing 4 of the extrusion head; figs. 1-2), the front plate 12 comprising the molding die 14 and an adjustment device 16 which is configured to be moved, the adjustment device comprising a first adjustment bolt 16 (col. 3, lines 8-11);
wherein,
the front plate 12 is arranged axially between the head casing 4 and the molding die 14 (figs. 1- 2),
the adjustment device 16 is assigned to the molding die 14 so that the semi-finished product guide (i.e., elements 36, 38 of product guide) and the molding die 14 can be aligned with respect to each other by moving the first adjustment bolt 16 of the adjustment device (figs. 1-2; col. 3, lines 8-11), and
the adjustment device, via a linear movement generated by the first adjustment bolt 16, acts directly on the molding die 14 (figs. 1-2);
(Claim 12) wherein the extrusion apparatus further comprises:
a receptacle 48 configured to accommodate an ingoing material 42 passing therethrough so that the ingoing material 42 is sheathed with the molding compound (figs. 1-2);
(Claim 13) wherein the ingoing material is a wire, a semi-finished cable product, or a stranded wire (col. 5, lines 17-26).
However, Henrikson et al. (US 3,581,343) does not disclose a motorized adjustment device, as recited by the instant claims.
Tonsi et al. (US 5,286,183) discloses an extrusion apparatus to sheathe wires, semi-finished products for cables, or stranded wires (e.g. col. 1, lines 8-36), the extrusion apparatus comprising:
an extrusion head comprising a molding die 12 and a semi-finished product guide 2, 5 which comprises an aperture 8, the semi-finished product guide 2, 5 and the molding die 12 being arranged with respect to each other so that a molding compound can be formed into an extruded molded product through the aperture of the semi-finished product guide 2, 5 via the molding die 12 (figs. 1-2); and
a motorized adjustment device 14, 15 which is configured to be moved by an actuating signal from control box 18 (fig. 3), the motorized adjustment device comprising a first linear actuator (fig. 1-2; col. 6, line 59, to col. 7, line 24; the motorized adjustment device includes servomotors adapted to move mechanical driving members such as worm screws (defining a first linear actuator)), wherein
the motorized adjustment device is assigned to the molding die 12 so that the semi-finished product guide and the molding die can be aligned with respect to each other by moving the first linear motor of the motorized adjustment device via an application of the actuating signal (figs. 1-3; col. 5, line 40, to col. 7, line 36; Tonsi discloses that movements of molding die 12 can be controlled with the aid of driving member 12b consisting of a lever tool 12b shown in fig. 2, control can be achieved with mechanical driving members in engagement with the corresponding paired driving member (lever tool 12b) carried by the molding die 12, that the mechanical driving members can be worm screws, that movement of molding die 12 is governed by actuator means 14 consisting of servomotors adapted to move the mechanical driving members (worm screws) causing the desired die movements, and that control box 18 causes (actuating signal) operation of the actuator means 14 to modify the eccentricity of the outflow port 11 (defined between the molding die 12 and the product guide 2, 5) by angular rotation of the molding die 12 (the alignment between the molding die 12 and the product guide 2, 5 is modified by moving the servomotor 14 and the worm screws which define the first linear motor in response from a signal from the control box 18));
wherein the ingoing material is a wire, a semi-finished cable product, or a stranded wire (e.g. col. 1, lines 8-36); and
(Claim 20) a measuring device 17 configured to determine at least one measurand (thickness) of an extruded molded part, and at least one of a steering device and a control device 18, wherein, each of the respective measuring device 17, steering device and control device 18 is assigned to the extrusion apparatus so that the actuating signal can be applied to the motorized adjustment device as a function of the at least one measurand (figs. 1-3; col. 7, lines 12-36).
Swanson et al. (US 2002/0158357) discloses an extrusion apparatus to sheathe wires, the extrusion apparatus comprising an extrusion head comprising a molding die 28, a die holder 22, a semi- finished product guide (which feeds wire 18 in fig. 4), and a first linear actuator (screws 14) assigned to the molding die 28 so that the semi-finished product guide and the molding die can be aligned with respect to each other by moving the first linear actuator, wherein, instead of screws 14, the first linear actuator may be electrical driver devices such as piezoelectric actuators [0028].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the adjustment device of Henrikson et al. (US 3,581,343) with a motorized adjustment device (i.e., servomotors adapted to move screws), as recited by Tonsi et al. (US 5,286,183), because such a modification is known in the art and would enable motorized control of the adjustment bolts; and to further modify the adjustment bolts with piezoelectric actuators, as disclosed by Swanson et al. (US 2002/0158357), because such a modification is known in the art and would provide an alternative actuator for moving the molding die for alignment with the semi-finished product guide.
As to the limitations of “the first piezoelectric actuator of the motorized adjustment device being arranged entirely within the front plate”, Henrikson et al. (US 3,581,343) disclose the actuator defined by the adjustment bolt 16 which is located and supported within the front plate 12 and extends to the exterior of the front plate 12 so that the head of the bolt can be manipulated to adjust the position of the adjustment bolt 16 (fig. 1).   Reifenhauser et al. (US 4,594,063) discloses an extrusion device including a piezoelectric actuator 9 (col. 2, lines 34-68; col. 4, lines 4-47) located and supported within a die body 5 (fig. 1).  Note that the piezoelectric actuator is electrically controllable (col. 2, lines 34-68) and does not extend to the exterior of the die body 5 (fig. 1).  Thus, would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the first piezoelectric actuator of the motorized adjustment device to be arranged entirely within the front plate because it is known in the art that piezoelectric actuators can be arranged within their supporting structure, as disclosed by Reifenhauser et al. (US 4,594,063).
As to claims 17 and 18, Henrikson et al. (US 3,581,343) discloses the die 14 is laterally adjustable by a number of radially extending adjustment bolts 16 (only one shown) (col. 3, lines 8-11). Thus, a second bolt, a third bolt, a fourth bolt and/or further bolts would have been found in view of the teachings of Henrikson et al. (US 3,581,343) in finding an operable number of bolts to enable the desired lateral adjustment of the die.
As to the dimensions of claims 18 and 19, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify a travel range of the actuators to be 0.01 nm to 1mm or to be from 0.1 nm to 200 um because such travel ranges would have been found in finding operable travel lengths of the adjustment bolts in view of the teachings of Henrikson et al. (US 3,581,343) to obtain the desired lateral adjustment of the die. Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to Claim 20, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus with a measuring device and at least one of a steering device and a control device, as recited by Tonsi et al. (US 5,286,183), because such a modification is known in the art and would provide an alternative configuration capable of feedback control of the motorized adjustment device.
As to Claim 21, Henrikson et al. (US 3,581,343) further discloses an extruder configured to sheathe wires, semi-finished products for cables, or stranded wires, the extruder including the extrusion apparatus, as mentioned above, (col. 3, lines 3-13; abstract; col. 5, lines 17-26).
As to Claim 22, Henrikson et al. (US 3,581,343) further discloses a method for sheathing wires, semi-finished products for cables, or stranded wires with the extruder as mentioned above, the method comprising:
introducing a wire, a semi-finished cable product, or a stranded wire (i.e., element 42) into the extrusion head 4, 8, 28, 36, 46 so that the wire, the semi-finished cable product, or the stranded wire (i.e., element 42) passes through the extrusion head (figs. 1-2);
extruding the molding compound through the semi-finished product guide 8, 28,36, 46 and the molding die 14 to form a sheathed wire, a semi-finished cable product, or a sheathed stranded wire (figs. 1-2);
acting of the adjustment device 16 (a motorized adjustment device is obvious variant adjustment device, as mentioned above, in view of Tonsi et al. (US 5,286,183)), via the linear movement generated by the first actuator (adjustment bolt 16; as mentioned above, a piezoelectric actuator is an obvious variant to the adjusting bolt, as disclosed by Swanson et al. (US 2002/0158357)), directly on the molding die 5 (the adjustment device (adjustment bolts 16) acts directly on the molding die 5 (figs. 1-2));
aligning the semi-finished product guide and the molding die 5 with respect to each other (i.e., lateral adjustment of the die, as mentioned above, enables aligning); and
extruding a centered sheathed wire, a centered semi-finished cable product, or a centered sheathed stranded wire (figs. 1-5, lateral adjustment of the die as mentioned above enables centering).
However, Henrikson et al. (US 3,581,343) does not disclose a method including:
determining at least one measurand of the sheathed wire, the semi-finished cable product, or the sheathed stranded wire via a measuring device;
using the at least one measurand determined so as to generate the actuating signal; and
at least one of controlling and steering the motorized adjustment device by applying the actuating signal.
Tonsi et al. (US 5,286,183) is applied as above and further discloses a method for sheathing wires, semi- finished products for cables, or stranded wires with the extruder as above, the method comprising:
introducing a wire, a semi-finished cable product, or a stranded wire 7 into the extrusion head so that the wire, the semi-finished cable product, or the stranded wire passes through the extrusion head (figs. 1-2);
extruding the molding compound through the semi-finished product guide and the molding die to form a sheathed wire, a semi-finished cable product, or a sheathed stranded wire (figs. 1-2);
determining at least one measurand of the sheathed wire, the semi-finished cable product, or the sheathed stranded wire via the measuring device 17;
using the at least one measurand determined so as to generate the actuating signal from control box 18;
at least one of controlling and steering the motorized adjustment device by applying the actuating signal from control box 18; and 
acting of the motorized adjustment device, via the linear movement generated by the first actuator, directly on at least one of the molding die and the alignment body (figs. 1-3; col. 7, lines 12- 36).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method with determining at least one measurand of the sheathed wire, the semi-finished cable product, or the sheathed stranded wire via a measuring device; using the at least one measurand determined so as to generate the actuating signal; and at least one of controlling and steering the motorized adjustment device by applying the actuating signal, as disclosed by Tonsi et al. (US 5,286,183), because such method modifications are known in the art and would provide an alternative method configuration capable of feedback control of the motorized adjustment device.
As to Claim 23, Henrikson et al. (US 3,581,343) further discloses a method for sheathing wires, semi- finished products for cables, or stranded wires via the extrusion apparatus as mentioned above, the method comprising:
introducing a wire, a semi-finished cable product, or a stranded wire (i.e., element 42) into the extrusion head 4, 8, 28, 36, 46 so that the wire, the semi-finished cable product, or the stranded wire (i.e., element 42) passes through the extrusion head (figs. 1-2;
extruding the molding compound through the semi-finished product guide 8, 28, 36, 46 and the molding die 14 to form a sheathed wire, a semi-finished cable product, or a sheathed stranded wire (figs. 1-2);
moving the adjustment device 16 (a motorized adjustment device is obvious variant adjustment device, as mentioned above, in view of Tonsi et al. (US 5,286,183)) with respect to the molding die 5 (figs. 1-2);
aligning at least one of the semi-finished product guide and the molding die 14 with respect to each other (i.e., lateral adjustment of the die, as mentioned above, enables aligning); and
extruding a centered sheathed wire, a centered semi-finished cable product, or a centered sheathed stranded wire (figs. 1-5, lateral adjustment of the die as mentioned above enables centering).
However, Henrikson et al. (US 3,581,343) does not disclose the method further comprising:
determining the at least one measurand of the sheathed wire, the semi-finished cable product, or the sheathed stranded wire via the measuring device;
using the at least one measurand determined so as to generate the actuating signal; and
at least one of controlling and steering the motorized adjustment device by applying the actuating signal.
Tonsi et al. (US 5,286,183) is applied as above and further discloses a method for sheathing wires, semi- finished products for cables, or stranded wires via the extrusion apparatus as recited above, the method comprising:
introducing a wire, a semi-finished cable product, or a stranded wire 7 into the extrusion head so that the wire, the semi-finished cable product, or the stranded wire passes through the extrusion head (figs. 1-2);
extruding the molding compound through the semi-finished product guide and the molding die to forma sheathed wire, a semi-finished cable product, or a sheathed stranded wire (figs. 1-2);
determining the at least one measurand of the sheathed wire, the semi-finished cable product, or the sheathed stranded wire via the measuring device 17;
using the at least one measurand determined so as to generate the actuating signal from control box 18;
at least one of controlling and steering the motorized adjustment device by applying the actuating signal from control box 18;
moving the motorized adjustment device with respect to at least one of the semi-finished product guide, the molding die, and the alignment body (figs. 1-3; col. 7, lines 12-36).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method with determining the at least one measurand of the sheathed wire, the semi-finished cable product, or the sheathed stranded wire via the measuring device; using the at least one measurand determined so as to generate the actuating signal; and at least one of controlling and steering the motorized adjustment device by applying the actuating signal, as disclosed by Tonsi et al. (US 5,286,183), because such method modification are known in the art and would provide an alternative method configuration capable of feedback control of the motorized adjustment device.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrikson et al. (US 3,581,343) in view of Tonsi et al. (US 5,286,183), Swanson et al. (US 2002/0158357) and Reifenhauser et al. (US 4,594,063) as applied to claims 11-13 and 17-23 above, and further in view of Hauser, Jr. (US 4,525,131).
Henrikson et al. (US 3,581,343), Tonsi et al. (US 5,286,183) and Swanson et al. (US 2002/0158357) do not close all the limitations of claims 14-15.
Hauser, Jr. (US 4,525,131) discloses an apparatus to sheathe wires, semi-finished products for cables, or stranded wires (col. 1, lines 7-15; fig. 1), the extrusion apparatus comprising:
a molding die 26; and
an adjustment device for laterally adjusting the molding die 26, the adjustment device comprising adjusting screws 56 and an alignment body 42 which comprises a mechanical functional connection with the molding die 26; wherein the adjusting screws 56 are mounted at at least one of the molding die 26 and the alignment body 42 (fig. 1; col. 5, line 59, to col. 6, line 49).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the adjustment device with an alignment body, as disclosed by Hauser, Jr. (US 4,525,131), because such a modification is known in the art and would provide an alternative configuration for the adjustment device known to be operable in the art.
It should be noted that this rejection would be further applicable to claim 22 if Applicant amends claim 22 to limit the alternative limitation of “directly acting on at least one of the molding die and an alignment body” to “directly acting on an alignment body”. And, this rejection would be further applicable to claim 23 if Applicant amends claim 23 to limit the alternative limitation of “moving the motorized adjustment device with respect to at least one of the molding die and an alignment body” to “moving the motorized adjustment device with respect to an alignment body”.
Response to Arguments
Applicant's arguments filed Octo 6, 2022 have been fully considered but they are not persuasive. 
Applicant argues that none of Henrikson, Tonsi, Swanson and Hauser teach or suggest at least the feature of “the first piezoelectric actuator of the motorized adjustment device being arranged entirely within the front plate” as is now required by independent claim 11 of the present invention.
The Examiner agrees.  However, Reifenhauser et al. (US 4,594,063) discloses that piezoelectric actuators can be placed within their supporting structure, as mentioned above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744